ON APPELLANT’S MOTION FOR REHEARING.
DAVIDSON, Judge.
Appellants insist that the jury was guilty of misconduct, which thereby warranted a new trial, and that we erred in reaching a contrary conclusion.
Giving to the facts touching the question the most favorable construction possible from appellants’ standpoint, the follownig appears:
The prosecutrix, a thirteen-year-old female, testified to acts of sexual intercourse with the appellants without her consent.
The written confession of each of the appellants admitted the act of intercourse with the female, with her consent, for which each paid her a dollar. The appellants did not testify in their own behalf.
The admission of guilt contained in the confession showed each of the appellants guilty of the offense of statutory rape, which was the offense submitted by the trial court. Consequently, when the jury retired to deliberate upon the case, the conclusion of guilt was soon reached. This left for the jury’s determination the amount of punishment and the suspension of sentence.
As to the question of suspended sentence, the jury stood nine in favor of and three against.
*434While deliberating upon this question it appears that some member or members of the jury — they are not specifically designated — stated to the jurors, in effect, (a) that they had to make an example of those boys, that if they were turned loose they would go to some beet field and out of the jurisdiction of this State and do a similar thing all over again, and (b) that the jury had to take care of society, and that if defendants were turned loose they would probably repeat the offense of rape.
After this discussion the jurors agreed that the sentence should not be suspended and fixed the punishment of each of appellants at five years in the penitentiary, which is the minimum punishment authorized to be fixed for the crime of rape.
If the statements above set forth were proper and legitimate deductions to be made and drawn by the jury, then appellants have not been injured; if not, then a new trial should have been awarded, because nine of the jurors changed their views from favorable to unfavorable after the statements were made. Art. 753, Sec. 8, C. C. P. provides that a new trial should be granted “Where, from the misconduct of the jury, the court is of opinion that the defendant has not received a fair and impartial trial.” For such statute to apply, two things must occur: (a) The jury must be guilty of misconduct, and (b) that misconduct must be such as deprived the accused of a fair and impartial trial. The term “misconduct,” as there used, is not defined in the statute. It therefore is used in the sense commonly understood. If what the jurors did or said was authorized, there was no misconduct.
In the early case of Jack v. State, 20 Tex. App. 656, at p. 661 it was said:
“It seems to us that it would be a dangerous and exceedingly pernicious practice for the courts to permit the sanctity of the jury room to be invaded, and jurors to be interrogated as to the arguments used in their deliberations, and the influence of such arguments upon their minds, and the reasons and considerations upon which their verdicts were based. * * * If it were permitted to attack and set aside a verdict because of arguments and reasons advanced and urged by jurors in their deliberations thereon, it would destroy free discussion and interchange of opinions among jurors. It would open the door to a searching inquiry in relation to every act and word which transpired in the jury room, and would subject each individual juror to be placed upon trial before the court to answer for the soundness and propriety of the opinions expressed by him in the jury room.
*435“There is no warrant in law for such a practice.”
See: 42 Tex. Jur., p. 426, Sec. 336; Garza v. State, 121 Tex. Cr. R. 321, 50 S. W. (2d) 322; Todd v. State, 93 Tex. Cr. R. 553, 248 S. W. 695-703.
The rule stated in the above cases has been accepted and followed, resulting in the general rule that a jury will not be permitted to impeach or explain its verdict by showing the reason for the conclusion reached.
These rules are deemed applicable and controlling the question before us. Here, the jurors were bound to have known that if the suspended sentence was granted, the appellants would be at liberty and without the control of the courts and, while at liberty, could commit like or ether crimes. Certainly, then, it was within the limits of proper discussion to take these facts into consideration in determining the question of the suspension of sentence. Equally within the limits of proper discussion was the reference to the protection of society.
It must be remembered that the prime object of punishment is to suppress crime, thereby protecting society and reforming the offender. Art. 2, P. C.
The conclusion is reached that the discussion in the jury room of which appellants complain was within the jury’s province, and therefore authorized.
The motion for rehearing is overruled.
Opinion approved by the Court.